Exhibit 10.6

 

 

THIS GUARANTEE AND COLLATERAL AGREEMENT is subject to the terms and provisions
of the Intercreditor Agreement, dated as of June 16, 2010 (as such agreement may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Intercreditor Agreement”), among Royal Bank of Canada,
as the Term Loan Collateral Agent, PNC Bank, National Association, as the
Revolving Credit Collateral Agent and the Grantors (as defined below)

 

 

GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

TRIUMPH GROUP, INC.

 

and certain of its Subsidiaries

 

in favor of

 

ROYAL BANK OF CANADA,

 

as Administrative Agent

 

Dated as of June 16, 2010

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

SECTION 1.

DEFINED TERMS

3

1.1

Definitions

3

1.2

Other Definitional Provisions

6

 

 

 

SECTION 2.

GUARANTEE

7

2.1

Guarantee

7

2.2

Right of Contribution

7

2.3

No Subrogation

8

2.4

Amendments, etc. with respect to the Borrower Obligations

8

2.5

Guarantee Absolute and Unconditional

8

2.6

Reinstatement

9

2.7

Payments

9

 

 

 

SECTION 3.

GRANT OF SECURITY INTEREST

9

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

11

4.1

Title; No Other Liens

11

4.2

Perfected First Priority Liens

11

4.3

Jurisdiction of Organization; Chief Executive Office

11

4.4

Inventory and Equipment

11

4.5

Farm Products

11

4.6

Investment Property

11

4.7

[RESERVED]

12

4.8

[RESERVED]

12

4.9

Intellectual Property

12

4.10

Commercial Tort Claims

13

 

 

 

SECTION 5.

COVENANTS

13

5.1

Delivery of Instruments, Certificated Securities and Chattel Paper

13

5.2

[Reserved]

13

5.3

[Reserved]

13

5.4

Maintenance of Perfected Security Interest; Further Documentation

13

5.5

Changes in Name, etc.

13

5.6

Notices

14

5.7

Investment Property

14

5.8

[RESERVED]

14

5.9

Intellectual Property

14

5.10

Commercial Tort Claims

16

5.11

Further Actions of Grantors

16

5.12

Compliance with Credit Agreement

16

 

 

 

SECTION 6.

REMEDIAL PROVISIONS

16

6.1

Certain Matters Relating to Receivables

16

6.2

Communications with Obligors; Grantors Remain Liable

17

6.3

Pledged Stock

17

6.4

Proceeds to be Turned Over To Administrative Agent

18

 

i

--------------------------------------------------------------------------------


 

6.5

Application of Proceeds

18

6.6

Code and Other Remedies

18

6.7

Registration Rights

19

6.8

Subordination

20

6.9

Deficiency

20

 

 

 

SECTION 7.

THE ADMINISTRATIVE AGENT

20

7.1

Administrative Agent’s Appointment as Attorney-in-Fact, etc.

20

7.2

Duty of Administrative Agent

21

7.3

Execution of Financing Statements

22

7.4

Authority of Administrative Agent

22

 

 

 

SECTION 8.

MISCELLANEOUS

22

8.1

Amendments in Writing

22

8.2

Notices

22

8.3

No Waiver by Course of Conduct; Cumulative Remedies

22

8.4

Enforcement Expenses; Indemnification

22

8.5

Successors and Assigns

23

8.6

Set-Off

23

8.7

Counterparts

23

8.8

Severability

23

8.9

Section Headings

23

8.10

Integration

23

8.11

GOVERNING LAW

23

8.12

Submission To Jurisdiction; Waivers

23

8.13

Acknowledgements

24

8.14

Additional Grantors

24

8.15

Releases

24

8.16

WAIVER OF JURY TRIAL

25

8.17

Intercreditor Agreement

25

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 1

Notice Addresses of Guarantors

 

Schedule 2

Investment Property

 

Schedule 3

Perfection Matters

 

Schedule 4

Jurisdictions of Organization and Chief Executive Offices

 

Schedule 5

Inventory and Equipment Locations

 

Schedule 6

Intellectual Property

 

Schedule 7

Commercial Tort Claims

 

 

ii

--------------------------------------------------------------------------------


 

GUARANTEE AND COLLATERAL AGREEMENT

 

GUARANTEE AND COLLATERAL AGREEMENT, dated as of June 16, 2010, made by each of
the signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Grantors”), in favor of Royal Bank of Canada, as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions or entities (the “Lenders”) from time to
time parties to the Credit Agreement, dated as of June 16, 2010 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Triumph Group, Inc. (the “Borrower”), the Lenders and the Administrative
Agent.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;

 

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Secured Parties;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:

 

SECTION 1.           DEFINED TERMS

 

1.1           Definitions.  (a)  Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement, and the following terms are used herein as defined in the
New York UCC:  Accessions, Accounts, Certificated Security, Chattel Paper,
Commercial Tort Claims, Documents, Electronic Chattel Paper, Equipment, Farm
Products, Fixtures, General Intangibles, Goods, Instruments, Inventory,
Letter-of-Credit Rights and Supporting Obligations.

 

(b)   The following terms shall have the following meanings:

 

3

--------------------------------------------------------------------------------


 

“Agreement”:  this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Borrower Obligations”:  the collective reference to the unpaid principal of and
interest on the Loans made to the Borrower and all other obligations and
liabilities of the Borrower (including, without limitation, interest accruing at
the then applicable rate provided in the Credit Agreement after the maturity of
the Loans and interest accruing at the then applicable rate provided in the
Credit Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) to (x) the Administrative Agent or any Lender
(or, in the case of any Bank-Provided Hedge or any Bank Provided Financial
Service Product, any Affiliate of any Lender), whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, the Credit
Agreement, this Agreement, the other Loan Documents, any Bank-Provided Hedge, or
any Bank Provided Financial Service Product or any other document made,
delivered or given by the Borrower in connection with any of the foregoing, in
each case whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel to the Administrative Agent or to the
Lenders that are required to be paid by the Borrower pursuant to the terms of
any of the foregoing agreements) and (y) B. & R. Machine & Tool Corp., whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the B&R Promissory Note or any other document made, delivered or given in
connection therewith, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise.

 

“Collateral”:  as defined in Section 3.

 

“Collateral Account”:  any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

 

“Contingent Borrower Obligations” means contingent indemnification obligations
for which no claims have been asserted.

 

“Copyrights”:  (i) all copyrights and works of authorship arising under the laws
of the United States, any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished
(including, without limitation, those listed in Schedule 6), all registrations
and recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office, and (ii) the right to obtain all renewals thereof.

 

“Credit Agreement”:  as defined in the introductory paragraph.

 

“Foreign Subsidiary”:  (a) any Subsidiary organized under the laws of any
jurisdiction outside the United States of America. and (b) any Subsidiary of a
Subsidiary described in clause (a).

 

“Foreign Subsidiary Voting Stock”:  the voting Capital Stock of any Foreign
Subsidiary.

 

“Grantors”:  as defined in the introductory paragraph.

 

“Guarantor Obligations”:  with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document,
any Bank-Provided Hedge or any Bank Provided

 

4

--------------------------------------------------------------------------------


 

Financial Service Product to which such Guarantor is a party, in each case
whether on account of guarantee obligations, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to the Administrative Agent or to the Lenders
that are required to be paid by such Guarantor pursuant to the terms of this
Agreement or any other Loan Document).

 

“Guarantors”:  the collective reference to each Grantor other than the Borrower.

 

“Hedge and Financial Service Obligations”: means obligations in respect of
Bank-Provided Hedges or Bank Provided Financial Service Products.

 

“Intellectual Property”:  the collective reference to (a) all rights, priorities
and privileges relating to intellectual property, arising under United States
laws, including, without limitation, the Copyrights, the Patents, the
Trademarks, and all rights to sue at law or in equity for any infringement or
other impairment thereof, including the right to receive all proceeds and
damages therefrom (to the extent such Copyrights, Patents, Trademarks and rights
arise under United States law) (collectively, the “U.S. Intellectual Property”)
and (b) all rights, priorities and privileges relating to intellectual property,
arising under multinational or foreign laws or otherwise (other than under
United States law), including, without limitation, the Copyrights, the Patents,
the Trademarks, and all rights to sue at law or in equity for any infringement
or other impairment thereof, including the right to receive all proceeds and
damages therefrom, other than those described in clause (a) above (collectively,
the “Foreign Intellectual Property”).

 

“Intercompany Note”:  any promissory note evidencing loans made by any Grantor
to the Borrower or any of its Subsidiaries.

 

“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any Foreign Subsidiary Voting Stock excluded from the definition of
“Pledged Stock”) owned by a Grantor and (ii) whether or not constituting
“investment property” as so defined, all Pledged Notes and all Pledged Stock.

 

“Issuers”:  the collective reference to each issuer of any Investment Property.

 

“New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Obligations”:  (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

 

“Patents”:  (i) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 6, (ii) all applications for letters patent of
the United States or any other country and, including those listed on Schedule
6, and (iii) all reissues and extensions thereof, all goodwill associated
therewith, all divisions, continuations and continuations-in-part of the
foregoing.

 

“Permitted Pari Passu Liens”:  as defined in Section 4.2.

 

“Pledged Notes”:  all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than

 

5

--------------------------------------------------------------------------------


 

promissory notes issued in connection with extensions of trade credit by any
Grantor in the ordinary course of business).

 

“Pledged Stock”:  the shares of Capital Stock directly owned by each Grantor,
including the shares of Capital Stock listed on Schedule 2, together with any
shares of Capital Stock owned directly in the future by any Grantor and any
certificates representing such shares of Capital Stock; provided that Pledged
Stock shall not include (i) more than 65% of the total outstanding Foreign
Subsidiary Voting Stock of any Foreign Subsidiary or more than 65% of any
interest in a U.S.-Owned DRE, (ii) the capital stock of Triumph Receivables, LLC
or (iii) any equity or interests in Triumph Group Charitable Foundation.

 

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

 

“Receivable”:  any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

 

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Official Body, in each case applicable to or binding upon such Person or
any of its property or to which such Person or any of its property is subject.

 

“Revolving Credit Obligations: as defined in the Intercreditor Agreement.

 

“Secured Parties”:  the collective reference to the Administrative Agent, the
Lenders, any affiliate of any Lender to which Borrower Obligations or Guarantor
Obligations, as applicable, are owed and B&R.

 

“Securities Act”:  the Securities Act of 1933, as amended.

 

“Trademarks”:  (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, trade
dress, domain names, logos and other source or business identifiers, and all
goodwill associated therewith, now existing or hereafter adopted or acquired,
all registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common law
rights related thereto, including, without limitation, any of the foregoing
referred to in Schedule 6, and (ii) the right to obtain all renewals thereof.

 

“Vehicles”:  all aircraft, aircraft engines and other parts or components (but
only to the extent that such aircraft, aircraft engines and other parts or
components (i) constitute Equipment of the relevant Grantor (ii) do not
constitute Inventory of the relevant Grantor and otherwise are not held for sale
in the ordinary course of business and (iii) are covered by a certificate of
title under federal law), boats, cars, trucks, trailers, construction and earth
moving equipment covered by a certificate of title law of any state or a
comparable federal law and all tires and other appurtenances to any of the
foregoing.

 

1.2           Other Definitional Provisions.  (a)  The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a

 

6

--------------------------------------------------------------------------------


 

whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.

 

(b)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(c)           Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.

 

SECTION 2.           GUARANTEE

 

2.1           Guarantee.  (a)  Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the ratable benefit of the Secured Parties and their respective
successors, indorsees, transferees and assigns, the prompt and complete payment
and performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations.

 

(b)           Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

 

(c)           Each Guarantor agrees that the Borrower Obligations may at any
time and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of the Administrative Agent or any Lender
hereunder.

 

(d)           The guarantee contained in this Section 2 shall remain in full
force and effect until all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full, notwithstanding that from time to time during the
term of the Credit Agreement the Borrower may be free from any Borrower
Obligations.

 

(e)           No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from the Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Borrower Obligations are paid in
full.

 

2.2           Right of Contribution.  Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3.  The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Secured Parties, and each

 

7

--------------------------------------------------------------------------------


 

Guarantor shall remain liable to the Administrative Agent and the Secured
Parties for the full amount guaranteed by such Guarantor hereunder.

 

2.3           No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any Secured Party, no Guarantor shall be entitled to be
subrogated in whole or in part to any of the rights or claims of the
Administrative Agent or any Secured Party against the Borrower or any other
Guarantor or any collateral security or guarantee or right of offset held by the
Administrative Agent or any Secured Party for the payment of the Borrower
Obligations or any portion thereof, nor shall any Guarantor seek or be entitled
to seek any contribution or reimbursement from the Borrower or any other
Guarantor in respect of payments made by such Guarantor hereunder, until all
amounts owing to the Administrative Agent and the Secured Parties by the
Borrower on account of the Borrower Obligations are paid in full.  If any amount
shall be paid to any Guarantor on account of such subrogation rights at any time
when all of the Borrower Obligations shall not have been paid in full, such
amount shall be held by such Guarantor in trust for the Administrative Agent and
the Secured Parties, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Administrative
Agent in the exact form received by such Guarantor (with any necessary
endorsement or assignment), to be applied against the Borrower Obligations,
whether matured or unmatured, in accordance with the terms of the Loan
Documents.

 

2.4           Amendments, etc. with respect to the Borrower Obligations.  Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, (i) any demand for payment of any of the Borrower
Obligations made by the Administrative Agent or any Secured Party may be
rescinded by the Administrative Agent or such Secured Party and any of the
Borrower Obligations continued,  (ii) the Borrower Obligations, or the liability
of any other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
Secured Party,  (iii) the Credit Agreement and the other Loan Documents and any
other documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, from time to time,
and (iv) any collateral security, guarantee or right of offset at any time held
by the Administrative Agent or any Secured Party for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released.  Neither
the Administrative Agent nor any Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien (or any property subject thereto) at
any time held by it as security for the Borrower Obligations or for the
guarantee contained in this Section 2.

 

2.5           Guarantee Absolute and Unconditional.  Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations and notice of or proof of reliance by the Administrative
Agent or any Secured Party upon the guarantee contained in this Section 2 or
acceptance of the guarantee contained in this Section 2; the Borrower
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Section 2; and all dealings between the
Borrower and any of the Guarantors, on the one hand, and the Administrative
Agent and the Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2.  Each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrower or any of the Guarantors with respect to the Borrower Obligations. 
Each Guarantor understands and agrees that the guarantee contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Borrower Obligations or
any other collateral security therefor or

 

8

--------------------------------------------------------------------------------


 

guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Borrower or any other Person against
the Administrative Agent or any Secured Party, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of the Borrower or such
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Borrower for the Borrower Obligations, or of such
Guarantor under the guarantee contained in this Section 2, in bankruptcy or in
any other instance.  When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, the Administrative Agent or
any Lender may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against the Borrower,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Borrower Obligations or any right of offset with respect
thereto, and any failure by the Administrative Agent or any Lender to make any
such demand, to pursue such other rights or remedies or to collect any payments
from the Borrower, any other Guarantor or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Borrower, any other Guarantor or any other Person
or any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against any Guarantor. 
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

 

2.6           Reinstatement.  The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

2.7           Payments.  Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars.

 

SECTION 3.           GRANT OF SECURITY INTEREST

 

Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:

 

(a)           all Accounts;

 

(b)           all Chattel Paper (including, without limitation, Electronic
Chattel Paper);

 

(c)           all Contracts;

 

(d)           all Documents (other than title documents with respect to
Vehicles);

 

(e)           all Equipment;

 

9

--------------------------------------------------------------------------------


 

(f)            all Fixtures and other Goods;

 

(g)           all General Intangibles, including Payment Intangibles and
Software;

 

(h)           all Instruments;

 

(i)            all U.S. Intellectual Property, all U.S. Intellectual Property
agreements, and all Foreign Intellectual Property for which filings or other
actions outside the United States are not required for perfection of the
security interest granted herein;

 

(j)            all Inventory;

 

(k)           all Investment Property;

 

(l)            all Letter-of-Credit Rights;

 

(m)          all Commercial Tort Claims described on Schedule 7;

 

(n)           all other personal property not otherwise described above (except
for any property specifically excluded from any clause in this section above,
and any property specifically excluded from any defined term used in any clause
of this section above);

 

(o)           all books and records pertaining to the Collateral; and

 

(p)           to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of and Accessions to any and all of the foregoing and
all collateral security and guarantees given by any Person with respect to any
of the foregoing;

 

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, this Agreement shall not constitute a grant of a security
interest in (i) any property to the extent that such grant of a security
interest is prohibited by any Requirements of Law of an Official Body, requires
a consent not obtained of any Official Body pursuant to such Requirement of Law
or is prohibited by, or constitutes a breach or default under or results in the
termination of or requires any consent not obtained under, any contract,
license, agreement, instrument or other document evidencing or giving rise to
such property or evidencing or creating any purchase money lien or capital lease
obligation regarding such property permitted by the Credit Agreement or, in the
case of any Investment Property, Pledged Stock or Pledged Note (other than any
of the foregoing issued by a Grantor), any applicable shareholder or similar
agreement, except to the extent that such Requirement of Law or the term in such
contract, license, agreement, instrument or other document or shareholder or
similar agreement providing for such prohibition, breach, default or termination
or requiring such consent is ineffective under applicable law, (ii) Vehicles,
(iii) any leasehold interest in real property, (iv) cash, deposit accounts,
securities accounts and other similar accounts (excluding in all cases accounts
receivable), (v) any items specifically excluded from the definition of Pledged
Stock, (vi) any property or assets if the Administrative Agent shall determine
in its sole discretion that the cost to the Borrower or the Guarantors of
creating or perfecting such security interests in such property or assets in
favor of the Administrative Agent for the benefit of the Secured Parties is
excessive in relation to the benefits to be obtained therefrom by the Secured
Parties and (vii) any property specifically excluded from any clause in this
section above, and any property specifically excluded from any defined term used
in any clause of this section above.

 

10

--------------------------------------------------------------------------------


 

SECTION 4.           REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Lender that:

 

4.1           Title; No Other Liens.  Except for the security interest granted
to the Administrative Agent for the ratable benefit of the Secured Parties
pursuant to this Agreement or any other Loan Document and the other Liens
permitted to exist on the Collateral by the Credit Agreement, such Grantor owns
each item of the Collateral free and clear of any and all Liens or claims of
others.  For the avoidance of doubt, it is understood and agreed that any
Grantor may, as part of its business, grant licenses in the ordinary course of
business to third parties to use Intellectual Property owned or developed by a
Grantor.  For purposes of this Agreement and the other Loan Documents, such
licensing activity shall not constitute a “Lien” on such Intellectual Property. 
Each of the Administrative Agent and each Lender understands that any such
licenses may be exclusive to the applicable licensees, and such exclusivity
provisions may limit the ability of the Administrative Agent to utilize, sell,
lease or transfer the related Intellectual Property or otherwise realize value
from such Intellectual Property pursuant hereto.

 

4.2           Perfected First Priority Liens.  The security interests granted
pursuant to this Agreement (a) upon completion of the filings and other actions
specified on Schedule 3 (which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Administrative Agent in
completed and duly executed form) will constitute valid perfected security
interests in all of the Collateral existing on the date hereof (or, as
applicable, each other date that the representation in this Section 4.2 is made)
in which a security interest may be perfected by the filings and other actions
described on Schedule 3, in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, as collateral security for such Grantor’s
Obligations, enforceable in accordance with the terms hereof and (b) are prior
to all other Liens on the Collateral in existence on the date hereof except for
(x) Liens permitted by the Credit Agreement and which have priority over the
Liens on the Collateral by operation of law and (y) Liens securing the Revolving
Credit Obligations which shall rank pari passu with the Liens granted hereunder
and shall be subject to the Intercreditor Agreement (the “Permitted Pari Passu
Liens”).

 

4.3           Jurisdiction of Organization; Chief Executive Office.  On the date
hereof, such Grantor’s jurisdiction of organization, identification number from
the jurisdiction of organization (if any), and the location of such Grantor’s
chief executive office or sole place of business, as the case may be, are
specified on Schedule 4.  Such Grantor has furnished to the Administrative Agent
a certified charter, certificate of incorporation or other organization document
and long-form good standing certificate as of a date which is recent to the date
hereof (in each case to the extent officials in the jurisdiction of organization
provide such certified documents or certificates).

 

4.4           Inventory and Equipment.  On the date hereof, the Inventory and
the Equipment held by any Grantor having an aggregate book value at any one
location in excess of $10,000,000 (other than mobile goods or any other
Inventory or Equipment in transit) are kept at the locations listed on Schedule
5.

 

4.5           Farm Products.  None of the Collateral constitutes, or is the
Proceeds of, Farm Products.

 

4.6           Investment Property.  (a)  The shares of Pledged Stock pledged by
such Grantor hereunder constitute all the issued and outstanding shares of all
classes of the Capital Stock of each Issuer of such Pledged Stock owned by such
Grantor; provided, with respect to Foreign Subsidiary Voting Stock, if a Grantor
owns more than 65% of the outstanding Foreign Subsidiary Voting Stock of any

 

11

--------------------------------------------------------------------------------


 

relevant Issuer, the shares of Pledged Stock pledged by such Grantor hereunder
shall constitute 65% of the outstanding Foreign Subsidiary Voting Stock of such
relevant Issuer.

 

(b)           All the shares of the Pledged Stock (solely with respect to
Pledged Stock issued by a person that is not a Subsidiary of the Borrower or an
Affiliate of any such Subsidiary, to the best of each Grantor’s knowledge) have
been duly and validly issued and are fully paid and nonassessable (other than
Pledged Stock in limited liability companies and partnerships).

 

(c)           Each of the Pledged Notes (solely with respect to Pledged Notes
issued by a person that is not a Subsidiary of the Borrower or an Affiliate of
any such Subsidiary, to the best of each Grantor’s knowledge) constitutes the
legal, valid and binding obligation of the obligor with respect thereto,
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

(d)           Such Grantor is the record and beneficial owner of, and has good
and marketable title to, the Investment Property pledged by it hereunder, free
of any and all Liens or options in favor of, or claims of, any other Person,
except the security interest created by this Agreement, non-consensual Liens
arising by operation of law which are Permitted Liens and Permitted Pari Passu
Liens.

 

4.7           [RESERVED].

 

4.8           [RESERVED].

 

4.9           Intellectual Property.  (a)  Schedule 6 lists all U.S.
Intellectual Property applications and registrations owned by such Grantor in
its own name on the date hereof and all agreements by which Grantor is the
exclusive licensee of any U.S. Intellectual Property applications and
registrations of a third party.

 

(b)           On the date hereof, all material U.S. Intellectual Property owned
by Grantor is valid, subsisting, unexpired and enforceable, and has not been
abandoned.  The conduct of such Grantor’s business does not infringe or violate
the Intellectual Property of any other Person and is not being infringed on or
violated by any other Person, except as would not reasonably be expected to
result in a Material Adverse Change.

 

(c)           Each Grantor owns, licenses or otherwise has the right to use all
Intellectual Property that is material to its business as currently conducted,
free of all Liens, except as would not reasonably be expected to result in a
Material Adverse Change.

 

(d)           No holding, decision or judgment has been rendered by any Official
Body against such Grantor’s Intellectual Property restricting the use of such
Intellectual Property by Grantor or that would impair the validity, ownership or
enforceability of such Intellectual Property in any respect that could
reasonably be expected to result in a Material Adverse Change.

 

(e)           No action or proceeding is pending, or, to the knowledge of such
Grantor, threatened, on the date hereof (i) seeking to limit, cancel or question
the validity, enforceability or use of any Intellectual Property or such
Grantor’s ownership interest therein, or (ii) which, if adversely determined,
would result in a Material Adverse Change on the value of any Intellectual
Property.

 

12

--------------------------------------------------------------------------------


 

4.10         Commercial Tort Claims.  On the date hereof, except to the extent
listed on Schedule 7, no Grantor has rights in any Commercial Tort Claim filed
with any Official Body which could reasonably be expected to result in an award
of damages in excess of $1,000,000.

 

SECTION 5.           COVENANTS

 

Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Loans and the other
Obligations (other than Hedge and Financial Service Obligations and Contingent
Borrower Obligations) shall have been paid in full:

 

5.1           Delivery of Instruments, Certificated Securities and Chattel
Paper.  If any amount payable to a Grantor under or in connection with any of
the Collateral shall be or become evidenced by any Instrument (other than with
respect to checks to be deposited), Certificated Security or Chattel Paper in
each case evidencing an amount in excess of $1,000,000, such Grantor shall
promptly notify the Administrative Agent thereof and thereafter, at the request
of the Administrative Agent, deliver such Instrument, Certificated Security or
Chattel Paper (other than electronic chattel paper) to the Administrative Agent,
duly indorsed in a manner reasonably satisfactory to the Administrative Agent,
to be held as Collateral pursuant to this Agreement and shall take such other
actions as the Administrative Agent may request in accordance with Section 5.11
hereof.

 

5.2           [Reserved].

 

5.3           [Reserved]

 

5.4           Maintenance of Perfected Security Interest; Further
Documentation.  (a)  Such Grantor shall maintain the security interest created
by this Agreement as a perfected security interest having at least the priority
described in Section 4.2 and shall defend such security interest against the
claims and demands of all Persons whomsoever, subject to the rights of such
Grantor under the Loan Documents to dispose of the Collateral, and other than
claims and demands permitted under any Loan Document (including Section 4.2).

 

(b)           Such Grantor will furnish to the Administrative Agent from time to
time statements and schedules further identifying and describing the Collateral
of such Grantor and such other documents in connection with the Collateral as
the Administrative Agent may reasonably request, all in reasonable detail.

 

(c)           At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property, Letter-of-Credit Rights and any other
relevant property constituting Collateral, taking any actions necessary to
enable the Administrative Agent to obtain “control” (within the meaning of the
applicable Uniform Commercial Code) with respect thereto.

 

5.5           Changes in Name, etc.  Such Grantor will not, except upon (a) 10
Business Days’ prior written notice of such change to the Administrative Agent
and (b) delivery to the Administrative Agent of all additional executed
financing statements and other documents reasonably requested by the

 

13

--------------------------------------------------------------------------------


 

Administrative Agent to maintain the validity, perfection and priority of the
security interests provided for herein, (i) change its jurisdiction of
organization or the location of its chief executive office or sole place of
business from that referred to in Section 4.3 or (ii) change its legal name to
the extent that any financing statement filed in connection with this Agreement
would become misleading.

 

5.6           Notices.  Such Grantor will advise the Administrative Agent and
the Lenders promptly upon a responsible officer having actual knowledge thereof,
in reasonable detail, of:

 

(a)           any Lien (other than security interests created hereby or Liens
permitted under the Credit Agreement) on any of the Collateral which would
adversely affect the ability of the Administrative Agent to exercise any of its
remedies hereunder; and

 

(b)           the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or on the security interests created hereby.

 

5.7           Investment Property.  (a)  If such Grantor shall become entitled
to receive or shall receive any certificate (including, without limitation, any
certificate representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization, or in connection with a partial or total
liquidation or dissolution) in respect of the Capital Stock, or option or right
to receive the same that constitutes, or would constitute upon receipt, Pledged
Stock, whether in addition to, in substitution of, as a conversion of, or in
exchange for, any shares of the Pledged Stock, or otherwise in respect thereof,
such Grantor shall accept the same as the agent of the Administrative Agent and
the Lenders, hold the same in trust for the Administrative Agent and the Lenders
and deliver the same forthwith to the Administrative Agent in the exact form
received, duly indorsed by such Grantor to the Administrative Agent, if
required, together with an undated stock power covering such certificate duly
executed in blank by such Grantor and with, if the Administrative Agent so
requests, signature guaranteed, to be held by the Administrative Agent, subject
to the terms hereof, as additional collateral security for the Obligations.

 

(b)           Without the prior written consent of the Administrative Agent,
such Grantor will not, except as permitted under the Credit Agreement (i) vote
to enable, or take any other action to permit, any Issuer to issue any Capital
Stock of any nature or to issue any other securities convertible into or
granting the right to purchase or exchange for any Capital Stock of any nature
of any Issuer, (ii) sell, assign, transfer, exchange, or otherwise dispose of,
or grant any option with respect to, the Investment Property, (iii) create,
incur or permit to exist any Lien or option in favor of, or any claim of any
Person with respect to, any of the Investment Property, or any interest therein
or (iv) enter into any agreement or undertaking after the date hereof
restricting the right or ability of such Grantor or the Administrative Agent to
sell, assign or transfer any of the Investment Property.

 

(c)           In the case of each Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the
Investment Property issued by it and will comply with such terms insofar as such
terms are applicable to it, (ii) it will notify the Administrative Agent
promptly in writing of the occurrence of any of the events described in
Section 5.7(a) with respect to the Investment Property issued by it and
(iii) the terms of Sections 6.3(c) and 6.7 shall apply to it, mutatis mutandis,
with respect to all actions that may be required of it pursuant to
Section 6.3(c) or 6.7 with respect to the Investment Property issued by it.

 

5.8           [RESERVED].

 

5.9           Intellectual Property.  (a)  Such Grantor (either itself or
through licensees) will, for each material U.S. and foreign Trademark necessary
to the normal conduct of such Grantor’s business (i) 

 

14

--------------------------------------------------------------------------------


 

maintain such Trademark in full force free from any adjudication of abandonment
for non-use, (ii) use such Trademark with the appropriate notice of registration
and all other notices and legends required by applicable Requirements of Law,
and (iii) not do any act or knowingly omit to do any act whereby such Trademark
is reasonably likely to become invalidated or impaired in any way.

 

(b)           Such Grantor (either itself or through licensees) will not do any
act, or omit to do any act, whereby any material U.S. and foreign Patent
necessary to the normal conduct of such Grantor’s business may become
prematurely forfeited, abandoned or dedicated to the public.

 

(c)           Such Grantor (either itself or through licensees) will not, and
will use its commercially reasonable efforts to cause its licensees not to, do
any act or knowingly omit to do any act whereby any material portion of the U.S.
and foreign Copyrights necessary to the normal conduct of such Grantor’s
business may become invalidated, impaired, or fall into the public domain.

 

(d)           Such Grantor (either itself or through licensees) will not
knowingly do any act or omit to do any act that uses any material Intellectual
Property to infringe the intellectual property rights of any other Person.

 

(e)           Such Grantor will notify the Administrative Agent promptly upon
becoming aware that any application or registration relating to any U.S.
Intellectual Property material to the normal conduct of such Grantor’s business
may imminently become forfeited, abandoned or dedicated to the public, or of any
materially adverse determination (including, without limitation, any
determination in any proceeding in the United States Patent and Trademark Office
or the United States Copyright Office) regarding such Grantor’s ownership of, or
the validity, enforceability or use of, any Intellectual Property material to
the normal conduct of such Grantor’s Business or such Grantor’s right to
register the same or to own and maintain the same.

 

(f)            Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall acquire, or file an application for the
registration of any Intellectual Property with the United States Patent and
Trademark Office or the United States Copyright Office, such Grantor shall
report such filing to the Administrative Agent within five Business Days after
the last day of the fiscal quarter in which such acquisition or filing occurs. 
Upon request of the Administrative Agent, such Grantor shall execute and
deliver, and have recorded, any and all agreements, instruments, documents, and
papers as the Administrative Agent may reasonably request to evidence the
Administrative Agent’s security interest in any Copyright, Patent or Trademark
and the goodwill and general intangibles of such Grantor relating thereto or
represented thereby constituting Collateral pursuant to the terms of this
Agreement.

 

(g)           Such Grantor will take all reasonable steps, including, without
limitation, in any proceeding before the United States Patent and Trademark
Office or the United States Copyright Office, to maintain and pursue each
application (and to obtain the relevant registration) and to maintain each
registration of the Intellectual Property material to the normal conduct of such
Grantor’s business, including, without limitation, filing of applications for
renewal, affidavits of use and affidavits of incontestability.

 

(h)           In the event that any material U.S. Intellectual Property is
infringed or violated by a third party, and such Grantor has knowledge of such
infringement or violation, such Grantor shall exercise reasonable business
judgment and (i) when applicable and necessary in such Grantor’s reasonable
judgment, take such actions as such Grantor shall reasonably deem appropriate
under the circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, and the infringement or
violation is material, promptly notify the Administrative Agent after it learns
thereof

 

15

--------------------------------------------------------------------------------


 

and if such Grantor deems it necessary in its reasonable business judgment,
promptly sue for infringement, misappropriation or dilution, seek injunctive
relief where appropriate and recover any and all damages for such infringement
or violation.

 

5.10         Commercial Tort Claims.  Such Grantor shall promptly, and in any
event within ten Business Days after any interest in the same is obtained by it,
(a) notify the Administrative Agent of any Commercial Tort Claim obtained by it
which could reasonably be expected to result in an award of damages in excess of
$1,000,000 and (b) (i) grant to the Administrative Agent in writing a security
interest in any such Commercial Tort Claim and the proceeds thereof, all in form
and substance reasonably satisfactory to the Administrative Agent,
(ii) supplement Schedule 7 hereto, (iii) amend, update or file any existing or
additional financing statements and take all such other actions as are required
to perfect the Administrative Agent’s security interest in such Commercial Tort
Claims.

 

5.11         Further Actions of Grantors.  Each Grantor shall, from time to
time, at its own expense, execute such documents and certificates, file such
financing statements, and do such other acts and things as the Administrative
Agent in its reasonable discretion may deem necessary or advisable from time to
time in order to preserve, perfect and protect the Liens granted herein, with
the priority contemplated hereby, and the rights of the Administrative Agent to
exercise and enforce its rights and remedies hereunder with respect to the
Collateral.

 

5.12         Compliance with Credit Agreement.  Each Grantor agrees that until
such time as the Loans and the other Obligations (other than Hedge and Financial
Service Obligations and Contingent Borrower Obligations) shall have been paid in
full and the this Agreement shall have terminated, it shall comply at all times
with the affirmative and negative covenants (the “Incorporated Covenants”) set
forth in Article 5 of the Credit Agreement (i) as if each of the Incorporated
Covenants was set forth in full in this Agreement and (ii) regardless of any
waivers of or amendments to any of the Incorporated Covenants, except such
waivers and amendments as are agreed to in writing by the Required Banks (or
such other number of Banks and/or other parties required pursuant to the Credit
Agreement to approve any such waiver or amendment). The definitions set forth in
the Credit Agreement shall apply mutatis mutandis in construing the meanings of
the Incorporated Covenants.

 

SECTION 6.           REMEDIAL PROVISIONS

 

6.1           Certain Matters Relating to Receivables.  (a) If required by the
Administrative Agent at any time after the occurrence and during the continuance
of an Event of Default, any payments of Receivables, when collected by any
Grantor, (i) shall be forthwith deposited by such Grantor in the same form
received, duly indorsed by such Grantor to the Administrative Agent if
reasonably required, in a Collateral Account maintained under the sole dominion
and control of the Administrative Agent, subject to withdrawal by the
Administrative Agent for the account of the Secured Parties only as provided in
Section 6.5, and (ii) until so turned over, shall be held by such Grantor in
trust for the Administrative Agent and the Secured Parties, segregated from
other funds of such Grantor.  Each such deposit of Proceeds of Receivables shall
be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.

 

(b)           At any time during the continuance of an Event of Default, at the
Administrative Agent’s request, each Grantor shall deliver to the Administrative
Agent all original and other documents evidencing, and relating to, the
agreements and transactions which gave rise to the Receivables, including,
without limitation, all original orders, invoices and shipping receipts.

 

16

--------------------------------------------------------------------------------


 

6.2           Communications with Obligors; Grantors Remain Liable.  (a)  The
Administrative Agent in its own name or in the name of others may at any time
after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.

 

(b)           Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.

 

(c)           Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto.  Neither the
Administrative Agent nor any Lender shall have any obligation or liability under
any Receivable (or any agreement giving rise thereto) by reason of or arising
out of this Agreement or the receipt by the Administrative Agent or any Lender
of any payment relating thereto, nor shall the Administrative Agent or any
Lender be obligated in any manner to perform any of the obligations of any
Grantor under or pursuant to any Receivable (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

 

6.3           Pledged Stock.  (a)  Unless an Event of Default shall have
occurred and be continuing and the Administrative Agent shall have given notice
to the relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 6.3(b), each Grantor shall be permitted
to receive all cash dividends paid in respect of the Pledged Stock and all
payments made in respect of the Pledged Notes, to the extent permitted in the
Credit Agreement, and to exercise all voting and corporate or other
organizational rights inuring to the owner of the Investment Property; provided,
however, that no vote shall be cast or other right exercised which would
materially and adversely impair the Collateral (other than in connection with a
transaction permitted under the Credit Agreement or other Loan Documents) or
which would be inconsistent with or result in any violation of any provision of
the Credit Agreement or the other Loan Documents.

 

(b)           If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent shall have the
right to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Investment Property and make application thereof to the
Obligations in accordance with the Credit Agreement and (ii) any or all of the
Investment Property shall be registered in the name of the Administrative Agent
or its nominee, and the Administrative Agent or its nominee may thereafter
exercise (x) all voting, corporate and other rights pertaining to such
Investment Property at any meeting of shareholders of the relevant Issuer or
Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall

 

17

--------------------------------------------------------------------------------


 

have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.

 

(c)           Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to comply with any
instruction received by it from the Administrative Agent in writing (including
with respect to the payment of dividends or other payments with respect to the
Investment Property) that (x) states that an Event of Default has occurred and
is continuing and (y) is otherwise in accordance with the terms of this
Agreement, without any other or further instructions from such Grantor, and each
Grantor agrees that each Issuer shall be fully protected in so complying;
provided the Administrative Agent agrees not to give any such instruction
referenced in this clause (c) unless an Event of Default shall be continuing.

 

6.4           Proceeds to be Turned Over To Administrative Agent.  In addition
to the rights of the Administrative Agent and the Secured Parties specified in
Section 6.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing, all Proceeds received by any Grantor consisting
of cash, checks and other near-cash items shall be held by such Grantor in trust
for the Administrative Agent and the Lenders, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Administrative Agent in the same form received by such Grantor (duly
indorsed by such Grantor as reasonably requested by the Administrative Agent). 
All Proceeds received by the Administrative Agent hereunder shall be held by the
Administrative Agent in a Collateral Account maintained under its sole dominion
and control.  All Proceeds while held by the Administrative Agent in a
Collateral Account (or by such Grantor in trust for the Administrative Agent and
the Secured Parties) shall continue to be held as collateral security for all
the Obligations and shall not constitute payment thereof until applied as
provided in Section 6.5.  At any time that no Event of Default shall be
continuing, the Grantors may request that, and promptly upon receipt of such
notice, the Administrative Agent shall direct that, the proceeds being held in
any Collateral Account (or by such Grantor in trust for the Administrative
Agent) be released therefrom and redirected to Borrower or the other Grantors,
as applicable.

 

6.5           Application of Proceeds.  During the continuance of an Event of
Default, the Administrative Agent may apply all or any part of Proceeds
constituting Collateral (subject to the terms of the Intercreditor Agreement),
whether or not held in any Collateral Account, and any proceeds of the guarantee
set forth in Section 2, in payment of the Obligations in the following order:

 

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;

 

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;

 

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and

 

Fourth, any balance remaining after the Obligations shall have been paid in full
shall be paid over to the Borrower or to whomsoever may be lawfully entitled to
receive the same.

 

6.6           Code and Other Remedies.  If an Event of Default shall occur and
be continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and

 

18

--------------------------------------------------------------------------------


 

remedies granted to them in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Obligations, all rights and
remedies of a secured party under the New York UCC or any other applicable law. 
Without limiting the generality of the foregoing, the Administrative Agent,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Administrative Agent or any Lender or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk.  The Administrative Agent or any Secured Party shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Grantor,
which right or equity is hereby waived and released.  Each Grantor further
agrees, at the Administrative Agent’s request, to assemble the Collateral and
make it available to the Administrative Agent at places which the Administrative
Agent shall reasonably select, whether at such Grantor’s premises or elsewhere. 
The Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 6.6, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Administrative Agent and the Secured Parties hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations, as set forth in Section 6.5
above, and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615(a)(3) of the New York UCC, need the
Administrative Agent account for the surplus, if any, to any Grantor.  To the
extent permitted by applicable law, each Grantor waives all claims, damages and
demands it may acquire against the Administrative Agent or any Secured Party
arising out of the exercise by them of any rights hereunder.  If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition.

 

6.7           Registration Rights.  (a) Each Grantor recognizes that the
Administrative Agent may be unable to effect a public sale of any or all the
Pledged Stock, by reason of certain prohibitions contained in the Securities Act
and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof.  Each Grantor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner.  The Administrative Agent shall be under no obligation to delay a sale
of any of the Pledged Stock for the period of time necessary to permit the
Issuer thereof to register such securities for public sale under the Securities
Act, or under applicable state securities laws, even if such Issuer would agree
to do so.

 

(b)           Each Grantor agrees to use its best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any portion of the Pledged Stock pursuant to this Section 6.7 valid and
binding and in compliance with any and all other applicable Requirements of
Law.  Each Grantor further agrees that a breach of any of the covenants
contained in this Section 6.7 will cause irreparable injury to the
Administrative Agent and the Lenders, that the Administrative Agent and the
Lenders have no adequate remedy at law in respect of such breach and, as a
consequence, that each and

 

19

--------------------------------------------------------------------------------


 

every covenant contained in this Section 6.7 shall be specifically enforceable
against such Grantor, and such Grantor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants except
for a defense that no Event of Default has occurred under the Credit Agreement.

 

6.8           Subordination.  Each Grantor hereby agrees that, upon the
occurrence and during the continuance of an Event of Default, unless otherwise
agreed by the Administrative Agent, all Indebtedness owing by it to any
Subsidiary of the Borrower shall be fully subordinated to the indefeasible
payment in full in cash of such Grantor’s Obligations.

 

6.9           Deficiency.  Each Grantor shall remain liable for any deficiency
if the proceeds of any sale or other disposition of the Collateral are
insufficient to pay its Obligations and the fees and disbursements of any
attorneys employed by the Administrative Agent or any Lender to collect such
deficiency.

 

SECTION 7.           THE ADMINISTRATIVE AGENT

 

7.1           Administrative Agent’s Appointment as Attorney-in-Fact, etc.  (a) 
Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Administrative Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following:

 

(i)            in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;

 

(ii)           in the case of any Intellectual Property owned by the Grantors,
execute and deliver, and have recorded, any and all agreements, instruments,
documents and papers as the Administrative Agent may request to evidence the
Administrative Agent’s and the Secured Parties’ security interest in such
Intellectual Property and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby;

 

(iii)          pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof;

 

(iv)          execute, in connection with any sale provided for in Section 6.6
or 6.7, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral necessary or appropriate to evidence
such sale; and

 

(v)           (1)  direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the

 

20

--------------------------------------------------------------------------------


 

Administrative Agent shall direct;  (2)   ask or demand for, collect, and
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any
Collateral;  (3)   sign and indorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral;  (4) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (5) defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; (6) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s and the Secured Parties’ security interests therein and to effect the
intent of this Agreement, all as fully and effectively as such Grantor might do.

 

Anything in this Section 7.1(a)  to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

 

(b)           If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.

 

(c)           The expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the highest rate per annum at which
interest would then be payable on any category of past due ABR Loans under the
Credit Agreement, from the date of payment by the Administrative Agent to the
date reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.

 

(d)           Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof.  All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

 

7.2           Duty of Administrative Agent.  The Administrative Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account.  Neither the
Administrative Agent, any Secured Party nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the Administrative Agent and the Secured Parties hereunder are
solely to protect the Administrative Agent’s and the Secured Parties’ interests
in the Collateral and shall not impose any duty upon the Administrative Agent or
any Secured Party to exercise any such powers.  The Administrative Agent and

 

21

--------------------------------------------------------------------------------


 

the Secured Parties shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.

 

7.3           Execution of Financing Statements.  Pursuant to any applicable
law, each Grantor authorizes the Administrative Agent to file or record
financing statements and other filing or recording documents or instruments with
respect to the Collateral without the signature of such Grantor in such form and
in such offices as the Administrative Agent determines appropriate to perfect
the security interests of the Administrative Agent under this Agreement.  Each
Grantor authorizes the Administrative Agent to use the collateral description
“all personal property” in any such financing statements.  Each Grantor hereby
ratifies and authorizes the filing by the Administrative Agent of any financing
statement with respect to the Collateral made prior to the date hereof.

 

7.4           Authority of Administrative Agent.  Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

 

SECTION 8.           MISCELLANEOUS

 

8.1           Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 8.1 (Amendments and Waivers) of the Credit Agreement.

 

8.2           Notices.  All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 8.2 (Notices) of the Credit Agreement; provided that any
such notice, request or demand to or upon any Guarantor shall be addressed to
such Guarantor at its notice address set forth on Schedule 1.

 

8.3           No Waiver by Course of Conduct; Cumulative Remedies.  Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default.  No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof.  No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion.  The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

 

8.4           Enforcement Expenses; Indemnification.  Each Grantor shall comply
with Section 8.5 (Expenses) of the Credit Agreement with regard to the costs and
expenses incurred in connection with the

 

22

--------------------------------------------------------------------------------


 

guarantee contained in Section 2 or otherwise enforcing or preserving any rights
under this Agreement.  The agreements in this Section 8.4 shall survive
repayment of the Obligations and all other amounts payable under the Credit
Agreement and the other Loan Documents.

 

8.5           Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent.

 

8.6           Set-Off.  In addition to any rights and remedies of the Lenders
provided by law, each Lender shall have the right, without notice to any
Grantor, any such notice being expressly waived by each Grantor to the extent
permitted by applicable law, upon any Obligations becoming due and payable by
any Grantor (whether at the stated maturity, by acceleration or otherwise), to
apply to the payment of such Obligations, by setoff or otherwise, any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender, any affiliate thereof or
any of their respective branches or agencies to or for the credit or the account
of such Grantor.  Each Lender agrees promptly to notify the relevant Grantor and
the Administrative Agent after any such application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such application.

 

8.7           Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by email or telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

 

8.8           Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

8.9           Section Headings.  The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

8.10         Integration.  This Agreement and the other Loan Documents represent
the agreement of the Grantors, the Administrative Agent and the Secured Parties
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Secured Party relative to subject matter hereof and thereof not
expressly set forth or referred to herein or in the other Loan Documents.

 

8.11        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

8.12         Submission To Jurisdiction; Waivers.  Each Grantor hereby
irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New

 

23

--------------------------------------------------------------------------------


 

York, the courts of the United States of America for the Southern District of
New York, and appellate courts from any thereof;

 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.

 

8.13         Acknowledgements.  Each Grantor hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

(b)           neither the Administrative Agent nor any Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

 

8.14         Additional Grantors.  Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 5.1.15
(Collateral and Additional Collateral; Execution and Delivery of Additional
Collateral Documents) of the Credit Agreement shall become a Grantor for all
purposes of this Agreement upon execution and delivery by such Subsidiary of an
Assumption Agreement in the form of Annex 1 hereto.

 

8.15         Releases.  (a)  At such time as the Loans and the other Obligations
(other than Hedge and Financial Service Obligations and Contingent Borrower
Obligations) shall have been paid in full, the Collateral shall be released from
the Liens created hereby, and this Agreement and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Grantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral described herein shall revert to the Grantors.  At the request and
sole expense of any Grantor following any such termination, the Administrative
Agent shall deliver to such Grantor any Collateral held by the Administrative
Agent hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.

 

24

--------------------------------------------------------------------------------


 

(b)           If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Credit Agreement,
then such Collateral shall automatically be released from the Liens created
hereby, all without delivery of any instrument or performance of any act by any
party.  At the reasonable request and sole expense of such Grantor, the
Administrative Agent shall execute and deliver to such Grantor all reasonable
releases or other documents reasonably necessary or desirable to evidence such
release of the Liens created hereby on such Collateral.  At the request and sole
expense of the Borrower, a Guarantor shall be released from its obligations
hereunder in the event that all the Capital Stock of such Guarantor shall be
sold, transferred or otherwise disposed of or such Guarantor is otherwise no
longer required to be a Guarantor pursuant to the Credit Agreement, in each
case, in a transaction or other circumstance permitted by the Credit Agreement;
provided that the Borrower shall have delivered to the Administrative Agent, a
written notice identifying the relevant Guarantor and the terms of the sale or
other disposition giving rise to such release in reasonable detail, together
with a certification by the Borrower stating that such transaction is in
compliance with the Credit Agreement and the other Loan Documents.

 

8.16        WAIVER OF JURY TRIAL.  EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

8.17         Intercreditor Agreement.  Notwithstanding anything herein to the
contrary, the liens and security interests granted to the Administrative Agent
for the ratable benefit of the Secured Parties pursuant to this Agreement or any
other Loan Document and the exercise of any right or remedy by the
Administrative Agent or any Secured Party hereunder is subject to the provisions
of the Intercreditor Agreement.  In the event of any conflict between the terms
of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement shall govern and control with respect to any right or
remedy.  Without limiting the generality of the foregoing, and notwithstanding
anything herein to the contrary, all rights and remedies of the Administrative
Agent (and the Secured Parties) shall be subject to the terms of the
Intercreditor Agreement, and until the Revolving Credit Obligations are “paid in
full” (as defined in the Intercreditor Agreement), any obligation of any Grantor
hereunder or under the Credit Agreement with respect to the delivery or control
of any Collateral, the novation of any lien on any certificate of title, bill of
lading or other document, the giving of any notice to any bailee or other
Person, the provision of voting rights or the obtaining of any consent of any
Person, in each case, with respect to the Collateral, shall be deemed to be
satisfied if the Grantor complies with the requirements of the similar provision
of the applicable Revolving Credit Document (as defined in the Intercreditor
Agreement).

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

 

 

TRIUMPH GROUP, INC.

 

 

 

 

By:

/s/ M. David Kornblatt

 

 

 

Name: M. David Kornblatt

 

 

 

Title: Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

 

NU-TECH BRANDS, INC.

 

TRIUMPH BRANDS, INC.

 

TRIUMPH GROUP ACQUISITION CORP.

 

 

 

 

By:

/s/ M. David Kornblatt

 

 

 

Name: M. David Kornblatt

 

 

 

Title: President and Treasurer of each of the above named companies

 

 

 

 

 

KILROY STEEL, INC.

 

KILROY STRUCTURAL STEEL CO.

 

TRIUMPH METALS COMPANY

 

TRIUMPH STRUCTURES - EAST TEXAS, INC.

 

TRIUMPH PRECISION, INC.

 

TRIUMPH INSULATION SYSTEMS, LLC

 

THE MEXMIL HOLDING COMPANY, LLC

 

TRIUMPH STRUCTURES - LONG ISLAND, LLC

 

TRIUMPH INVESTMENT HOLDINGS, INC.

 

TRIUMPH INSTRUMENTS - BURBANK, INC.

 

AIRFRAME SPARES AND LOGISTICS, LLC

 

MEXMIL CHINA, LLC

 

TRIUMPH GROUP HOLDINGS - MEXICO, LLC

 

TRIUMPH GROUP INVESTMENT - MEXICO, LLC

 

TRIUMPH AEROSPACE SYSTEMS - NEWPORT NEWS, INC.

 

TRIUMPH ACCESSORY SERVICES - GRAND PRAIRIE, INC.

 

TRIUMPH FABRICATIONS - FORT WORTH, INC.

 

CBA ACQUISITION, LLC

 

TRIUMPH FABRICATIONS - HOT SPRINGS, INC.

 

TRIUMPH PROCESSING, INC.

 

TRIUMPH ACTUATION SYSTEMS - VALENCIA, INC.

 

TRIUMPH ACTUATION SYSTEMS, LLC

 

TRIUMPH ACTUATION SYSTEMS - CONNECTICUT, LLC

 

HT PARTS, L.L.C.

 

LAMAR ELECTRO-AIR CORPORATION

 

TRIUMPH AEROSPACE SYSTEMS - WICHITA, INC.

 

TRIUMPH STRUCTURES - KANSAS CITY, INC.

 

THE TRIUMPH GROUP OPERATIONS, INC.

 

26

--------------------------------------------------------------------------------


 

 

TRIUMPH AEROSPACE SYSTEMS GROUP, INC.

 

TRIUMPH AFTERMARKET SERVICES GROUP, INC.

 

TRIUMPH AIRBORNE STRUCTURES, INC.

 

TRIUMPH AVIATIONS INC.

 

TRIUMPH FABRICATIONS - SAN DIEGO, INC.

 

TRIUMPH COMPOSITE SYSTEMS, INC.

 

TRIUMPH CONTROLS, LLC

 

TRIUMPH ENGINEERED SOLUTIONS, INC.

 

TRIUMPH ENGINEERING SERVICES, INC.

 

TRIUMPH GEAR SYSTEMS, INC.

 

TRIUMPH GEAR SYSTEMS - MACOMB, INC.

 

TRIUMPH GROUP ACQUISITION HOLDINGS, INC.

 

TRIUMPH INSTRUMENTS, INC.

 

TRIUMPH PRECISION CASTINGS CO.

 

TRIUMPH STRUCTURES - LOS ANGELES, INC.

 

TRIUMPH THERMAL SYSTEMS, INC.

 

TRIUMPH TURBINE SERVICES, INC.

 

TRIUMPH STRUCTURES - WICHITA, INC.

 

TRIUMPH INTERIORS, LLC

 

TRIUMPH FABRICATIONS — ORANGEBURG, INC.

 

TRIUMPH FABRICATIONS — ST. LOUIS, INC.

 

TRIUMPH REAL ESTATE — MEXICO, LLC

 

 

 

 

By:

/s/ M. David Kornblatt

 

 

 

Name: M. David Kornblatt

 

 

 

Title: Vice President and Treasurer of each of the above named companies

 

 

 

 

TRIUMPH AEROSTRUCTURES, LLC

 

 

 

 

By:

/s/ Richard C. Ill

 

 

 

Name:  Richard C. Ill

 

 

 

Title:  Chairman

 

 

 

 

VAC INDUSTRIES, INC.

 

VOUGHT COMMERCIAL AIRCRAFT COMPANY

 

CONTOUR AEROSPACE CORPORATION

 

 

 

 

By:

/s/ M. David Kornblatt

 

 

 

Name: M. David Kornblatt

 

 

 

Title:  Vice President and Treasurer

 

27

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT AND CONSENT***

 

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of June 16, 2010 (the “Agreement”), made by the
Grantors parties thereto for the benefit of Royal Bank of Canada, as
Administrative Agent.  The undersigned agrees for the benefit of the
Administrative Agent and the Secured Parties as follows:

 

1.     The undersigned will be bound by the terms of the Agreement and will
comply with such terms insofar as such terms are applicable to the undersigned.

 

2.     The undersigned will notify the Administrative Agent promptly in writing
of the occurrence of any of the events described in Section 5.7(a) of the
Agreement.

 

3.     The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.7 of the Agreement.

 

 

 

[NAME OF ISSUER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

Fax:

 

 

--------------------------------------------------------------------------------

***         This consent is necessary only with respect to any Issuer which is
not also a Grantor.

 

28

--------------------------------------------------------------------------------


 

Annex 1 to

Guarantee and Collateral Agreement

 

ASSUMPTION AGREEMENT, dated as of                         , 201  , made by
                                                 (the “Additional Grantor”), in
favor of Royal Bank of Canada, as administrative agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions or
entities (the “Lenders”) parties to the Credit Agreement referred to below.  All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, Triumph Group, Inc. (the “Borrower”), the Lenders and the
Administrative Agent have entered into a Credit Agreement, dated as of June 16,
2010 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Grantor) have entered into the
Guarantee and Collateral Agreement, dated as of June 16, 2010 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) in favor of the Administrative Agent for the ratable
benefit of the Secured Parties;

 

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.  Guarantee and Collateral Agreement.  By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder.  The information set forth in Annex 1-A hereto is hereby
added to the information set forth in the Schedules to the Guarantee and
Collateral Agreement.  The Additional Grantor hereby represents and warrants
that each of the representations and warranties contained in Section 4 of the
Guarantee and Collateral Agreement is true and correct on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date.

 

2.  Governing Law.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

 

[ADDITIONAL GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

Annex 1-A to
Assumption Agreement

 

Supplement to Schedule 1

 

Supplement to Schedule 2

 

Supplement to Schedule 3

 

Supplement to Schedule 4

 

Supplement to Schedule 5

 

Supplement to Schedule 6

 

Supplement to Schedule 7

 

i

--------------------------------------------------------------------------------